

116 HR 1920 IH: Medicaid Bump Act
U.S. House of Representatives
2019-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1920IN THE HOUSE OF REPRESENTATIVESMarch 27, 2019Mr. Kennedy (for himself, Mr. Luján, Mr. Tonko, Mr. Cárdenas, and Ms. Matsui) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title XIX of the Social Security Act to provide a higher Federal matching rate for
			 increased expenditures under Medicaid for mental and behavioral health
			 services, and for other purposes.
	
 1.Short titleThis Act may be cited as the Medicaid Bump Act. 2.Higher FMAP for increased expenditures under Medicaid for mental and behavioral health services (a)In generalSection 1903(a)(5) of the Social Security Act (42 U.S.C. 1396b(a)(5)) is amended—
 (1)by striking an amount equal and inserting (A) an amount equal; and (2)by adding at the end the following:
					
 and(B)an amount equal to 90 percent of the amounts by which— (i)the sum of the amounts expended which are attributable to the offering, arranging, and furnishing (directly or on a contract basis) under the State plan of mental and behavioral health services (including those related to substance use) for such quarter, exceeds
 (ii)the sum of the amounts expended which are attributable to the offering, arranging, and furnishing (directly or on a contract basis) under the State plan of such services for the corresponding quarter in the four-quarter period ending on March 31, 2019, plus.
 (b)Effective DateThe amendments made by this section shall apply with respect to calendar quarters beginning on or after January 1 of the year beginning after one year after the date of the enactment of this Act.
 3.MACPAC report regarding mental and behavioral health servicesSection 1900(b)(6) of the Social Security Act (42 U.S.C. 1396(b)(6)) is amended by adding at the end the following new subparagraph:
			
				(C)Annual reports regarding mental and behavioral health services
 (i)In generalFor each year (beginning with the first year of enactment), MACPAC shall submit to Congress a report on mental and behavioral health services under this title in each State selected under clause (iii) for such year. Such report shall include information on the following under this title for each such State:
 (I)Payment rates for such services. (II)The rationale for deriving such payment rates.
 (III)Utilization of such services. (ii)Availability of DHHS informationThe Secretary shall periodically provide to MACPAC such information on mental and behavioral health services furnished to individuals receiving benefits under this title as MACPAC may request for purposes of preparing a report required under this subparagraph.
					(iii)Selection of States
 (I)In generalFor each year (beginning with the first year beginning after the date of the enactment of this subparagraph), MACPAC shall select, subject to subclause (II), for purposes of the report required under clause (i) for such year not fewer than five States that, to the greatest extent possible, vary with respect to geography, demography, and the manner in which mental and behavioral health services are furnished under this title.
 (II)Ensuring eventual selection of all StatesA State that has been selected for a year may not be selected for a subsequent year unless all other States have been selected during the period beginning with such year and ending with such subsequent year..
		